DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment/remarks dated 03/15/21. The same grounds of art rejections are maintained in this final as in the nonfinal action dated 12/21/20.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 3-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pawlowski et al. (US 2014/0027332 A1) in view of Nablo et al. (US 6,221,216 B1).
Regarding claims 1 and 14, Pawlowski et al. discloses a method of sterilizing a drug delivery assembly [0080 and 0083] and a system (Fig.6) comprising:
A housing (Fig.1a:10 and 25) defining at least one receptacle (Fig.1a:137), the at least one receptacle is defined by at least one region (Fig.1a:25 and 137);
A container assembly (fig.5b:2, 134, and 163) having a first end, a second end, an elongated portion extending between the first end and the second end, the container assembly including:
A container (Fig.5b:2) having a container contact region (Fig.5b:134 and 163) at the second end of the container assembly and an inner volume (unlabeled volume within container 2 as shown in Fig.5b) adapted to contain a medicament to be administered to a user;
A seal member ([0048]; plug) having a seal member contact region adapted to be disposed adjacent to the container contact region to form a sealing interface; 
A coupling device ([0049 and 0022]; crimping means) adapted to sealingly couple the seal member to the container; wherein the container assembly is at least partially disposed in the receptacle of the housing such that the second end of the container assembly is (Fig.1b:6) exposed through the housing; 

Providing a container [0014 and 0020] having a first end, a second end, an elongated portion extending between the first end and the second end, a container contact region at or near the second end, and an inner volume adapted to contain a medicament to be administered to a user;
Covering the container contact region with a seal member [0048-0049] having a seal member contact region such that the seal member contact region and the container contact region form a sealing interface;
Sealingly coupling the seal member to the container via a coupling device [0013];
Disposing [0013] a portion of the container into a receptacle defined by a housing such that the second end is exposed through the housing; and
Sterilizing the sealing interface by generating, via a sterilizing beam [0083] positioned near the housing to penetrate the seal member.
As to the limitation of using at least one blocking region; Pawlowski et al. recognizes that x-ray beam are used to sterilize the transport and packaging container [0083], and uses a sensor to measure the amount of radiation entering the container. Clearly, Pawlowski et al. recognizes that the amount of radiation is to be monitored to insure that the suitable amount of the sterilizing radiation is achieved without damaging the container or the vials, or the medications within the vials. Moreover, based on this teaching by Pawlowski et al. one of ordinary skill in the art would further consider from various variables to make the structures of the container or the vials to include opaque or blocking material to limit the amount of radiation entering the container or the vials.

Nablo et al. discloses in one embodiment (col.3, lines 45-57) placing a blocking region (Fig.2(A):mask) between a portion of the container (Fig.2(A):containers) and the sterilizing beam (Fig.2(A):electron beam window) to sterilize the neck and the capping surface of the filled container. However, one ordinary skill in the art would readily recognize positioning the blocking region(s) at various locations, including within Pawlowski et al. container or on some of the outer surfaces of the container, or at locations around the vials since different medication or biological fluids require vastly different radiation energies (restricting or controlling the amount of the radiation beams hitting the filled vials).  The claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Nablo et al. mask to Pawlowski et al. method/system in order to insure the sterilization of the neck and the capping surface of a filled container.
Regarding claims 3-5, Pawlowski et al. discloses that the second end of the container includes a shoulder region (Fig.5b:134).
Pawlowski et al. appears silent to explicitly disclose using block regions with the holding structure. 
Nablo et al. discloses in one embodiment (col.3, lines 45-57) placing a blocking region (Fig.2(A):mask) between a portion of the container (Fig.2(A):containers) and the sterilizing beam (Fig.2(A):electron beam window) to sterilize the neck and the capping surface of the filled container. However, one ordinary skill in the art would readily recognize positioning the blocking region(s) at various locations, including within Pawlowski et al. container or on some of the outer surfaces of the container, or at locations around the vials since different medication or biological fluids require vastly different radiation energies (restricting or controlling the amount of the radiation beams hitting the 
Regarding claim 6, Pawlowski et al. discloses that the container is constructed from at least one of a glass or a polymeric material 0051].
Regarding claim 7, Pawlowski et al. discloses that the coupling device comprises a crimp ring ([0013 and 0022]; the crimping device is deemed to include a ring) adapted to compress the seal member against the container.
Regarding claims 8 and 16, the angled portions (Fig.3b:137) of the ring-shaped position-fit members are parts of the seal member contact regions that engage the containers contact regions.
Regarding claims 9 and 17, Pawlowski et al. discloses that the electron beam or x-ray generator generates electronic beam irradiation or x-rays [0083].
Regarding claims 12-13 and 20, Pawlowski et al. discloses that the housing is constructed from polymer [0056]; that medicament in the container [0050]; and filling the container with a medicament [0050 and 0083] prior to sterilizing the sealing interface.
Regarding claim 19, Pawlowski et al. discloses disposing the second end of the container into a first portion of the housing and placing a second portion of the housing around the first end of the container [0025 and 0073].
Regarding claim 10-11, the x-ray generator [0083] in Pawlowski et al. is capable of generating 
a sterilizing beam having an energy level between (a) approximately 0.3 MeV and approximately 5 MeV, or (b) approximately 3 keV and approximately 50 keV; and the x-ray generator [0083] in Pawlowski et al. is capable of being adapted to deliver an energy level of approximately 5 kGy to approximately 50 kGy at the sealing interface.

Nablo et al. discloses in one embodiment (col.3, lines 45-57) placing a blocking region (Fig.2(A):mask) between a portion of the container (Fig.2(A):containers) and the sterilizing beam (Fig.2(A):electron beam window) to sterilize the neck and the capping surface of the filled container. Nablo et al. also discloses irradiating with low energy or moderate, or high energies (col.2, lines 46, 58, col.3, line 6, line 10, line 26, line 54; col.4, line 17, line 45, and col.5). Clearly one of ordinary skill in the art depending on the material makeup of vials and the container would change the energy level of the electron or the x-ray beams in order to insure that the proper dose is applied consistent with the sterility assurance level values (col.4, lines 30-36). The claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Nablo et al. radiation energy values to Pawlowski et al. method in order to insure the sterilization of the neck and the capping surface of a filled container.
Response to Arguments
6.	Applicant's arguments on pages 6-7 filed on 03/15/21 have been fully considered but they are not persuasive.
-	On pages 6-7 of the Remarks section, Applicant argues that Pawlowski is completely silent with regards to blocking any radiation; that Pawlowski discloses a foil 130 that permits sterilization of the containers through the foil 130 covering the drug containers; that Pawlowski not only fails to disclose a housing having a blocking region, but teaches using a protective foil 130 that purposefully do not restrict sterilization through the foil 130; that the masking plate in Nablo is not part of a housing and does not include at least one receptacle; that Nablo does not discloses a housing at all, much less a housing having at least one receptacle that is defined by at least one blocking region; and that 
The examiner respectfully disagrees. First, the claim objections and the 112 claim rejections have been withdrawn.
Pawlowski teaches [0075] that the packaging foil 130 is a gas-permeable plastic film, which enables a sterilization of the containers accommodated in the supporting structure through the film. This teaching is unrelated to the issue of using a radiation-blocking member. Pawlowski et al. recognizes that x-ray beam are used to sterilize the transport and packaging container [0083], and uses a sensor to measure the amount of radiation entering the container. Clearly, Pawlowski et al. recognizes that the amount of radiation is to be monitored to insure that the suitable amount of the sterilizing radiation is achieved without damaging the container or the vials, or the medications within the vials. Moreover, based on this teaching by Pawlowski et al. one of ordinary skill in the art would further consider from various variables to make the structures of the container or the vials to include opaque or blocking material to limit the amount of radiation entering the container or the vials.
Pawlowski et al. appears silent to explicitly disclose using block regions with the holding structure. 
Nablo et al. discloses in one embodiment (col.3, lines 45-57) placing a blocking region (Fig.2(A):mask) between a portion of the container (Fig.2(A):containers) and the sterilizing beam (Fig.2(A):electron beam window) to sterilize the neck and the capping surface of the filled container. However, one ordinary skill in the art would readily recognize positioning the blocking region(s) at various locations, including within Pawlowski et al. container or on some of the outer surfaces of the container, or at locations around the vials since different medication or biological fluids require vastly different radiation energies (restricting or controlling the amount of the radiation beams hitting the filled vials).  The claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
As to Applicant arguments that the masking plate in Nablo is not part of a housing and does not include at least one receptacle; that Nablo does not discloses a housing at all, much less a housing having at least one receptacle that is defined by at least one blocking region; and that combining the movable mask assembly of Nablo with the container 10 of Pawlowski would not teach a housing defining at least one receptacle that is defined by at least one blocking region; the combined Pawlowski system/method provides a masking plate that is part of housing. All of the limitations of claims 1 and 14 are taught by Pawlowski, and Nablo is combined solely for the explicit and beneficial use of block regions.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798